DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “after-treatment arrangement” and “after-treatment heating element” in claims 1, 18 and 19, and “an engine heating element” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 3, 9 and 15 
In claims 3, 9 and 15 recite the phrase “optionally” therefore the phrase renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are required part of the claimed invention or merely optional therefore resulting claims do not clearly set forth the metes and bounds of the patent protestation desired. For the purposes of treating the claim under prior art, the languages are interpreted as optional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(1) as being anticipated by Pub No. US 2010/0276223 A1 to Gonze (Gonze)

In Reference to Claim 18
An engine system for an off-highway vehicle, comprising: 
a. a diesel engine (24) configured to drive a driveline of the vehicle; 
b. an after-treatment arrangement (20) configured to reduce emissions from the engine system; 
c. an after-treatment heating element (heater of #50) configured to raise an operating temperature of the after-treatment arrangement (20); 
d. an electric energy storage device (38); and 
e. a controller (22) configured to direct energy from the electric energy storage device (38) to the after-treatment heating element (heater of #50) in order to raise the operating temperature of the after-treatment arrangement (20) 
wherein the system is configured to heat the after-treatment arrangement (20) and/or the engine prior to the controller (22) directing the diesel engine (24) to drive the driveline (step 118); 
wherein, after the controller (22) directs the diesel engine (24) to drive the driveline, the controller (22) directs the electric energy storage device (38) to cease supply of energy to the after-treatment heating element (heater #50) and/or the engine heating element (see at least Gonze Figs. 1-3 and paragraphs 14-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2019/0276004 A1 to Takasu et. al. (Takasu).

In Reference to Claim 1
Gonze teaches (except for the bolded and italic recitations below):
An engine system for an off-highway vehicle, comprising: 
a. a diesel engine (24) configured to drive a driveline of the vehicle; 
b. an after-treatment arrangement (20) configured to reduce emissions from the engine system; 
c. an after-treatment heating element (heater of #50) configured to raise an operating temperature of the after-treatment arrangement (20); 
d. an electric energy storage device (38); 
e. a controller (22) configured to direct energy from the electric energy storage device (38) to the after-treatment heating element (heater of #50) in order to raise the operating temperature of the after- treatment arrangement (20); and 
f. a motor generator (36) configured to drive the driveline (18) of the vehicle, such that the engine system (12) is configured to drive the driveline (18) of the vehicle via the motor generator (36) in an electric mode (first mode), via the diesel engine (12) in an engine mode (second mode), or a combination of both modes (Gonze teaches that in the second mode, engine and motor can drive the output shaft) (paragraph 17);
wherein the controller (22) is configured to determine a load demand on the system, and wherein: 
if the demand is determined to be below a lower load threshold, then the controller (22) directs the system to drive the driveline in the electric mode; 
if the demand is above the lower load threshold and below an upper load threshold, the controller (22) directs the system to drive the driveline in the engine mode; and 
if the demand is above the upper load threshold, the controller (22) directs the system to drive the driveline in a combination of both the electric mode and the engine mode (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches that the system can operate in electric mode, engine and electric mode and engine only mode. However Gonze does not teach (bolded and italic recitations above) as to determine a load demand and if the demand is determined to be below a lower load threshold, then the controller (22) directs the system to drive the driveline in the electric mode; if the demand is above the lower load threshold and below an upper load threshold, the controller (22) directs the system to drive the driveline in the engine mode; and if the demand is above the upper load threshold, the controller (22) directs the system to drive the driveline in a combination of both the electric mode and the engine mode. 
However, it is known in the art before the effective filing date of the claimed invention to determine the load of the system (engine torque) and if the demand is determined to be below a lower load threshold, then the controller directs the system to drive the driveline in the electric mode; if the demand is above the lower load threshold and below an upper load threshold, the controller directs the system to drive the driveline in the engine mode; and if the demand is above the upper load threshold, the controller directs the system to drive the driveline in a combination of both the electric mode and the engine mode. For example, Takasu teaches to determine the load of the system (engine torque) and if the demand is determined to be below a lower load threshold (Te1), then the controller (30) directs the system to drive the driveline in the electric mode; if the demand is above the lower load threshold (Te1) and below an upper load threshold (Te2), the controller (30) directs the system to drive the driveline in the engine mode; and if the demand is above the upper load threshold (Te2), the controller (30) directs the system to drive the driveline in a combination of both the electric mode and the engine mode. Takasu further teaches that operating such function provides minimize the reduction of the overall fuel efficiency of the hybrid vehicle (see at least Takasu Figs. 1-4 and paragraphs 66-75). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze to perform the function of determine the load of the system (engine torque) and control the motor and engine drive conditions as taught by Takasu in order to minimize the reduction of the overall fuel efficiency of the hybrid vehicle.

In Reference to Claim 3
An engine system according to claim 1 (see rejection to claim 3 above), wherein the system is configured to heat the after-treatment arrangement (50) and/or the engine prior to the controller (22) directing the diesel engine (24) to drive the driveline (18); optionally wherein, after the controller directs the diesel engine to drive the driveline, the controller directs the electric energy storage device to cease supply of energy to the after-treatment heating element and/or the engine heating element; optionally wherein the controller directs the electric energy storage device to gradually cease supply of energy to the after-treatment heating element and/or the engine heating element (see at least Gonze Figs. 1-3 and paragraphs 14-20).

In Reference to Claim 4
An engine system according to claim 1 (see rejection to claim 1 above), wherein, prior to and/or during heating of the after-treatment arrangement (20) and/or the engine, the controller (22) directs energy from the electric energy storage device (38) to the motor generator (36) to drive the driveline in the electric mode (see at least Gonze Figs. 1-3 and paragraphs 14-20).

In Reference to Claim 5
An engine system according to claim 1 (see rejection to claim 1 above), wherein upon receipt of an input corresponding to a request to start the vehicle, the controller (22) directs energy from the electric energy storage device (38) to the motor generator (36) to drive the driveline (18) in the electric mode (first operating mode) (see at least Gonze Figs. 1-3 and paragraphs 14-20).

In Reference to Claim 9
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system is configured to determine an operating temperature of the after-treatment system and, when the system is operating in the engine mode (second or third mode), when the operating temperature is determined to be decreasing and/or when the operating temperature determined to have reached a pre-determined minimum temperature (lower than LIMIT PSCR temperature in step 124), the controller (22) is configured to direct the engine to also provide mechanical energy to the motor generator (36), for conversion to electrical energy and storage in the electric energy storage device (38) (Gonze teaches that the engine mode (which is normal combustion mode in step 132 which can be second or third mode which also charges the battery (38) and operates the vehicle); optionally wherein, when the system is operating in the engine mode, when the operating temperature is determined to be decreasing and/or when the operating temperature determined to have reached a pre-determined minimum temperature, and when the amount of charge in the electric energy storage device is determined to be above a second predetermined amount, the controller directs the system to run in the electric mode (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 13
An engine system according to claim 1 (see rejection to claim 1 above), wherein the controller (22) is configured to direct energy to the after-treatment heating element (50) and/or to the engine heating element upon receipt of an input corresponding to a request to start the vehicle (step 118) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 14
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system is configured to determine an operating temperature of the after-treatment arrangement (20) and/or an engine temperature of the diesel engine, and wherein, when the determined operating temperature of the after-treatment system (20) and/or the determined engine temperature meet a respective predetermined threshold, the controller (22) directs the diesel engine to drive the driveline (steps 124 and 126) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 15
An engine system according to claim 1 (see rejection to claim 1 above), wherein the after-treatment arrangement (20) comprises a Diesel Particular Filter (DPF) (54) and/or a Selective Catalytic Reduction (SCR) (50) arrangement optionally wherein the after-treatment heating element (heater of #50) is configured to raise the operating temperature of the after-treatment arrangement by heating an exhaust from the diesel engine and/or by heating an SCR catalyst (50) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

In Reference to Claim 17
An off-highway vehicle comprising the engine system of claim 1 (see rejection to claim 1 above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Pub No. US 2017/0234285 A1 to Huh et. al. (Huh).

In Reference to Claim 19
Gonze teaches (except for the bolded and italic recitations below):
An engine system for an off-highway vehicle, comprising: 
a. a diesel engine (24) configured to drive a driveline (18) of the vehicle; 
b. an after-treatment system (20) configured to reduce emissions from the engine system; 
c. an after-treatment heater (heater of #50) configured to raise an operating temperature of the after-treatment system (20); 
d. an electric energy storage device (38); and 
e. a controller (22) configured to direct energy from the electric energy storage device (38) to the after-treatment heater (heater of #50) in order to raise the operating temperature of the after-treatment arrangement (20); and
f. a motor generator (36) configured to drive the driveline (18) of the vehicle, such that the engine system (12) is configured to drive the driveline (18) of the vehicle via the motor generator (36) in an electric mode (first mode), via the diesel engine (12) in an engine mode (second mode), or a combination of both modes (Gonze teaches that in the second mode, engine and motor can drive the output shaft) (paragraph 17); 
wherein the system is configured to determine an amount of charge in the electric energy storage device (38), and 
wherein upon receipt of an input corresponding to a request to stop the vehicle: 
if the amount of charge is above a predetermined amount, the controller directs the vehicle to switch off; and 
if the amount of charge is below the predetermined amount, the controller directs the engine to provide mechanical energy to the motor generator, for conversion to electrical energy and storage in the electric energy storage device (38) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze teaches to recharge the electric energy storage device (38) however is silent (bolded and italic recitations above) as to determine an amount of charge in the electric energy storage device and if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. However, it is known in the art before the effective filing date of the claimed invention to determine an amount of charge in the electric energy storage device and if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. For example, Huh teaches to determine an amount of charge in the electric energy storage device and if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. Hu teaches that performing such function provides enough charge to start the engine in the nest starting operation (see at least Huh Fig.1 and paragraphs 19 and 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze with the function of to determine an amount of charge in the electric energy storage device and if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device as taught by Huh in order to provide enough charge to start the engine in the nest starting operation.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Takasu in view of Pub No. US 2019/0308490 A1 to Obuchi (Obuchi).

In Reference to Claim 2
Gonze in view of Takasu teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system further comprises an engine heating element configured to heat the diesel engine (12), and wherein the controller (22) is configured to direct energy from the electric energy storage device (38) to the engine heating element in order to raise the temperature of the diesel engine (12) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu teaches to heat the EHSCR (50) before the start of the vehicle however, Gonze in view of Takasu does not teach (bolded and italic recitations above) an engine heater configured to heat the diesel engine and the controller (22) is configured to direct energy from the electric energy storage device (38) to the engine heater in order to raise the temperature of the diesel engine (12). However, it is known in the art before fore the effective filing date of the claimed invention to have an engine heater configured to heat the diesel engine and configured the controller to operate the engine heater to raise the temperature of the engine. For example, Obuchi teaches to have an engine heater (24) configured to heat the diesel engine (1) and configured the controller (10) to operate the engine heater (1C and 1B) to raise the temperature of the engine (1). Obuchi further teaches that performing such steps provides improve emission of harmful substances from the vehicle during the startup of the internal combustion engine (see at least Obuchi Figs. 1-5 and paragraphs 9-12, 57-64). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze in view of Takasu to include the heater (1C and 1B)  and to operate the engine heater (1C and 1B) to raise the temperature of the engine as taught by Obuchi in order to improve emission of harmful substances from the vehicle.

In Reference to Claim 16
Gonze in view of Takasu teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein heating the engine comprises heating a coolant and/or an oil and/or air inducted into the engine (12) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu does not teach (bolded and italic recitations above) to heat the engine via heating a coolant. However, it is known in the art before the effective filing date of the claimed invention to heat the engine via heating a coolant. For example, Obuchi teaches to heat the engine (1) via heating a coolant (1C). Obuchi further teaches that performing such function provides reduction of electrical energy needed to electrically heat the internal combustion engine (see at least Obuchi Figs. 1-5 and paragraphs 9-12, 57-64). Therefore it would have been obvious to modify the system of Gonze in view of Takasu with the heating system (1b, 1c) of Obuchi in order to reduce the electrical energy needed to electrically heat the internal combustion engine.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Takasu in view of Pub No. US 2016/0153335 A1 to Itoh et. al. (Itoh).

In Reference to Claim 6
Gonze in view of Takasu teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein the controller (22) is configured to direct the system to switch from the electric mode (first operating mode) to the engine mode (second or third operating mode), wherein switching from the electric mode (first operating mode) to the engine mode (second or third operating mode) comprises:
a. pre-heating the after-treatment system (50) and/or the engine, and 
b. following pre-heating, the controller is configured to cause the engine to drive the driveline in the engine mode (step 126 or 132) 
wherein the pre-heating the after-treatment arrangement (50) and/or the engine comprises the controller (22) directing energy from the electric energy storage device (38) to the after-treatment heating element (heater of #50) and/or the engine heating element for a respective pre-determined time period (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu teaches to pre-heat the after-treatment arrangement (50) with the after-treatment heating element (heater of #50) until the pre determine threshold is reached however does not explicitly teaches (bolded and italic recitations above) as to heating it for a respective pre-determined time period. However, it is known in the art before the effective filing date of the claimed invention to heat the heater until the threshold temperature is reached or a period of energization of the heater may be obtained in advance by an experiment, a simulation, or the like as a period until the threshold temperature is reached. For example, Itoh teaches to heat the heater (45) until the threshold temperature is reached or a period of energization of the heater (45) may be obtained in advance by an experiment, a simulation, or the like as a period until the threshold temperature is reached. Further Itoh implicitly teaches that operating the heater based on a temperature or based on a pre-determined time period are alternative embodiment (see at least Itoh Fig.1 and paragraphs 71 and 83). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze in view of Takasu to heat the heater based on a temperature or based on a pre-determined time period as evidence by Itoh as alternative embodiments.

In Reference to Claim 7
An engine system according to claim 6 (see rejection to claim 6 above), wherein the pre-heating the after-treatment arrangement (50) and/or the engine comprises the controller (22) directing energy from the electric energy storage device (38) to the after-treatment heating element (heater of #50) and/or the engine heating element until the after-treatment arrangement (50) and/or the engine reach a pre-determined temperature (LIMIT.sub.EHSCR) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Takasu and further in view of Pub No. US 2009/0183496 A1 to Arakawa et. al. (Arakawa).

In Reference to Claim 10
Gonze in view of Takasu teaches (except for the bolded and italic recitations below):
An engine system according to claim 9 (see rejection to claim 9 above), wherein, the operating temperature of the after-treatment arrangement is determined based on a temperature of the exhaust gases from the diesel engine (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu teaches to have temperature sensors within the after-treatment system (20). However is silent (bolded and italic recitations above) as to determine the temperature of the after-treatment arrangement based on a temperature of the exhaust gases. However, it is known in the art before the effective filing date of the claimed invention to measure the temperature of the after-treatment system via placing the temperature sensor on the after-treatment system or upstream of the after-treatment system (which is the temperature of the exhaust gases from the engine). For example, Arakawa teaches that the temperature of the after-treatment system (32) can be determined from the sensor (33) that can be place upstream or at the after-treatment system (32) and that both are obvious embodiments (see at least Arakawa Figs. 3, 6-8 and paragraphs 41-47, 93-94, 126). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze in view of Takasu to have the temperature sensor upstream of the after-treatment system (which is based on the temperature of the exhaust gases) or on the after-treatment system as taught by Arakawa that both are obvious embodiments.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Takasu and further in view of Huh.

In Reference to Claim 11
Gonze in view of Takasu teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein the system is configured to determine an amount of charge in the electric energy storage device, and wherein when the system is running in the engine mode (second or third mode) and upon receipt of an input corresponding to a request to stop the vehicle: 
a. if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and 
b. if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to the motor generator, for conversion to electrical energy and storage in the electric energy storage device (38) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu teaches to recharge the electric energy storage device (38) however is silent (bolded and italic recitations above) as to if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. However, it is known in the art before the effective filing date of the claimed invention if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. For example, Huh teaches if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device. Hu teaches that performing such function provides enough charge to start the engine in the nest starting operation (see at least Huh Fig.1 and paragraph 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze in view of Takasu with the function of if the vehicle is stopped determine an amount of charge in the electric energy storage device and if the amount of charge is above a third predetermined amount, the controller directs the engine to switch off; and if the amount of charge is below a third predetermined amount, the controller directs the engine to keep running to provide mechanical energy to recharge the electric energy storage device as taught by Huh in order to provide enough charge to start the engine in the nest starting operation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Takasu and further in view of Pub No. US 2020/0263591 A1 to Matsumura (Matsumura).

In Reference to Claim 12
Gonze in view of Takasu teaches (except for the bolded and italic recitations below):
An engine system according to claim 1 (see rejection to claim 1 above), wherein the motor generator (36) is configured to generate electrical energy from engine overrun and/or vehicle braking and transfer resulting generated electrical energy to the electric energy storage device (38) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu is silent (bolded and italic recitations above) as to the motor generator is configured to generate electrical energy from engine overrun and/or vehicle braking and transfer resulting generated electrical energy to the electric energy storage device. However, it is very well known in the art before the effective filing date of the claimed invention for the motor generator to generate electrical energy from engine overrun and/or vehicle braking and transfer resulting generated electrical energy to the electric energy storage device. For example, Matsumura teaches to the motor generator (32) generate electrical energy from engine overrun and/or vehicle braking and transfer resulting generated electrical energy to the electric energy storage device (38). Further Matsumura teaches having such structure provides converting kinetic energy of the vehicle into electric power (see at least Matsumura Fig.1 and paragraph 59). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor generator of Gonze in view of Takasu to generate electrical energy from engine overrun and/or vehicle braking and transfer resulting generated electrical energy to the electric energy storage device as taught by Matsumura in order to provides converting kinetic energy of the vehicle into electric power.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Takasu and further in view of Itoh and further in view of Pub No. US 2016/0311304 A1 to Niwa (Niwa).

In Reference to Claim 8
Gonze in view of Takasu and further in view of Itoh teaches (except for the bolded and italic recitations below):
An engine system according to claim 6 (see rejection to claim 6 above), wherein, when the system is running in electric mode, if the amount of charge in the electric energy storage device (38) is below a first predetermined amount, the controller (22) directs the system to switch from the electric mode to the engine mode (second or third mode) (see at least Gonze Figs. 1-3 and paragraphs 14-20 and 23-26).
Gonze in view of Takasu and further in view of Itoh teaches that the system can operate in electric mode and engine mode which can recharge the electric energy storage device (38). However, Gonze in view of Takasu and further in view of Itoh is silent (bolded and italic recitations above) as to when to recharge the electric energy storage device (38) such as if the amount of charge in the electric energy storage device (38) is below a first predetermined amount For example, Niwa teaches if the amount of charge in the electric energy storage device (110) is below a first predetermined amount (S1), switch from the electric mode to the engine mode to recharge the electric energy storage device (110) (steps s100-S130). Niwa further teaches that performing such function prevents overcharging and over-discharging of the electric power storage device (110) (see at least Niwa Figs. 1-2 and paragraphs 14, 34-35, 72-79). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonze in view of Takasu and further in view of Itoh with the function of if the amount of charge in the electric energy storage device is below a first predetermined amount, switch from the electric mode to the engine mode to recharge the electric energy storage device as taught by Niwa in order to prevent overcharging and over-discharging of the electric power storage device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,293,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of patent ‘362 teaches all the recitation of claims 1-19 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2008/0275600 A1 to Rask et. al. (Rask) teaches heating the exhaust purification device before starting the engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 10, 2022